Wright, J.,
dissenting.— The foregoing opinion is, as I think, in conflict with the principles and reasoning recognized and used in the case of Duncan v. Hobart et al., 8 Iowa, 337. "When the cause of action is admitted; when there is nothing to litigate, as shown by the defendants’ own pleadings; or when, as in this case, as stated in the majority opinion, there is such an admission of a portion of a demand as authorizes a judgment for such part, the law does not contemplate a right to a continuance. There was a reason for this statute. This was to give a defendant absent in the military service an opportunity to plead to, or defend any action brought against him in the courts. If it be also said, that it was intended further to protect him against judgments and executions, the answer is, that chapter 113 of the acts of 1862, exempts his property from sale under judicial process. "Without answering, or if he answers tendering an *434issue, he may ask a continuance. (McCormick v. Busch, ante.) If be admits tbe cause of action, tbe reason for continuance ceases, and tbe statute is not applicable.